DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 & 5 objected to because of the following informalities:  
Claim 4: “wherein each said heat exchange medium inlet channel is in fluid communication with one of said heat exchange medium inlet channels at a distal end of said heat transfer medium carrier” should read --wherein each said plurality of heat exchange medium inlet channel is in fluid communication with one of said plurality heat exchange medium outlet channels at a distal end of said heat transfer medium carrier--,   
Claim 5, line 2: “each said heat exchange medium inlet channels and said heat exchange medium outlet channels” should read --each said plurality of heat exchange medium inlet channels and said plurality of heat exchange medium outlet channels--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9-10, 14-15, 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lasersohn (U.S. Pat. No. 7144407), herein referred to as “Lasersohn”.
Regarding claim 1, Lasersohn teaches a heat exchange device for the internal temperature management of a patient (Abstract: one or more heat exchange for exchanging heat with the patient's blood to provide efficient temperature control of the patient; catheter system; Figs. 1-2), comprising: 
a heat transfer medium carrier (catheter 20) having an expandable outer membrane (Col. 6, lines 11-18: catheter 20 preferably is formed of a polymer material 23 … A preferred material 23 is polyurethane, although other materials, such as nylon, polyethylene, PEBAX, PVC, Tygon.RTM. or the like may also be used. Considerations in selecting the appropriate material 23 include biocompatibility, flexibility; where flexibility includes expandability), at least one heat exchange medium inlet channel (inflow lumen 32), and at least one heat exchange medium outlet channel (outflow lumen 34) in fluid communication with said at least one heat exchange medium inlet channel (Col. 4, lines 66-67 & Col. 5, lines 1-2: heat exchange fluid is supplied through the inflow lumen 32 and enters the heat exchange element 24 through an inflow duct 50, then flows through the heat exchange element 24, and exits through an outflow duct 61; where outflow duct 61 connects to outflow lumen 34 and the fluid communication occurs in heat exchange element 24, see Fig. 1); and 
a guidewire lumen extending through said heat transfer medium carrier (Col. 5, lines 48-49: The auxiliary lumens 44, 46 may also be configured to receive a guidewire); 
wherein said guidewire lumen (lumens 44, 46) is configured to house a guidewire to engage said heat transfer medium carrier to transfer movement from the guidewire to said heat transfer medium carrier (Col. 5, lines 48-51: The auxiliary lumens 44, 46 may also be configured to receive a guidewire, which may be used to stiffen the catheter 20 during insertion and removed after insertion; where this stiffening motion is transferring movement (or lack thereof) by adding rigidity).  
Regarding claim 9, Lasersohn teaches at least one inflatable balloon (heat exchange element 24) positioned about and surrounding at least a portion of said expandable outer membrane (Col. 4, lines 44-45: one heat exchange element 24, such as a fluid-carrying inflatable balloon; lines 49-52: Preferably, however, a catheter has more than one heat exchange element (as will be described below in connection with other embodiments), and may have numerous heat exchange elements).  
Regarding claim 10, Lasersohn teaches a second inflatable balloon (heat exchange element 126; Col. 6, lines 64-67 & Col. 7, lines 1-3: Although FIG. 1 depicts a catheter with a single heat exchange element, an IABP catheter may be provided with various numbers of heat exchange elements. FIG. 2 depicts a cross-section of a distal portion of a catheter 120 having three heat exchange elements 124, 126, 128. The principles described herein typically apply to catheters having any number of heat exchange elements) positioned about and surrounding at least a portion of said expandable outer membrane (see fig. 2), wherein said first inflatable balloon (heat exchange element 124) is positioned adjacent a distal end of said heat transfer medium carrier (see Fig. 2), and said second inflatable balloon is positioned proximally to said first inflatable balloon (see Fig. 2 where second inflatable balloon/heat exchange element 126 is proximal to the first inflatable balloon/heat exchange element 124).  
Regarding claim 14, Lasersohn teaches a temperature sensor within said heat transfer medium carrier (Col. 5, lines 36-41: auxiliary lumens 44, 46 may serve one or more of a variety of functions, including accommodating various sensors, such as a blood pressure sensors and thermistors; where the auxiliary lumens are within catheter 20/heat transfer medium carrier).  
Regarding claim 15, Lasersohn teaches a pressure sensor within said heat transfer medium carrier (Col. 5, lines 36-41: auxiliary lumens 44, 46 may serve one or more of a variety of functions, including accommodating various sensors, such as a blood pressure sensors and thermistors; where the auxiliary lumens are within catheter 20/heat transfer medium carrier and the what fluid pressure the sensors are measuring was not limited).  
Regarding claim 18, Lasersohn teaches an irrigation lumen in said heat transfer medium carrier (Col. 5, lines 36-38: The auxiliary lumens 44, 46 may serve one or more of a variety of functions, including providing a conduit for infusion of drugs such as chemotherapy, fluids and nutrition; where fluid delivery is irrigation).  
Regarding claim 19, Lasersohn teaches a heat exchange device for the internal temperature management of a patient (Abstract: one or more heat exchange for exchanging heat with the patient's blood to provide efficient temperature control of the patient; catheter system; Figs. 1-2), comprising: 
a heat transfer medium carrier (catheter 20) having an expandable outer membrane (Col. 6, lines 11-18: catheter 20 preferably is formed of a polymer material 23 … A preferred material 23 is polyurethane, although other materials, such as nylon, polyethylene, PEBAX, PVC, Tygon.RTM. or the like may also be used. Considerations in selecting the appropriate material 23 include biocompatibility, flexibility; where flexibility includes expandability), at least one heat exchange medium inlet channel (inflow channel 32), and at least one heat exchange medium outlet channel (outflow channel 34) in fluid communication with said at least one heat exchange medium inlet channel (Col. 4, lines 66-67 & Col. 5, lines 1-2: heat exchange fluid is supplied through the inflow lumen 32 and enters the heat exchange element 24 through an inflow duct 50, then flows through the heat exchange element 24, and exits through an outflow duct 61; where outflow duct 61 connects to outflow lumen 34 and the fluid communication occurs in heat exchange element 24, see Fig. 1); and 
at least one inflatable balloon (heat exchange element 24) positioned about and surrounding at least a portion of said expandable outer membrane (Col. 4, lines 44-45: one heat exchange element 24, such as a fluid-carrying inflatable balloon; lines 49-52: Preferably, however, a catheter has more than one heat exchange element (as will be described below in connection with other embodiments), and may have numerous heat exchange elements).  
Regarding claim 20, Lasersohn teaches a guidewire lumen (Col. 5, lines 48-49: The auxiliary lumens 44, 46 may also be configured to receive a guidewire) extending through said heat transfer medium carrier, wherein said guidewire lumen is configured to house a guidewire therein (Col. 5, lines 48-51: The auxiliary lumens 44, 46 may also be configured to receive a guidewire, which may be used to stiffen the catheter 20 during insertion and removed after insertion).  
Regarding claim 21, Lasersohn teaches a second inflatable balloon (heat exchange element 126; Col. 6, lines 64-67 & Col. 7, lines 1-3: Although FIG. 1 depicts a catheter with a single heat exchange element, an IABP catheter may be provided with various numbers of heat exchange elements. FIG. 2 depicts a cross-section of a distal portion of a catheter 120 having three heat exchange elements 124, 126, 128. The principles described herein typically apply to catheters having any number of heat exchange elements) positioned about and surrounding at least a portion of said expandable outer membrane (see fig. 2), wherein said first inflatable balloon (heat exchange element 124) is positioned adjacent a distal end of said heat transfer medium carrier (see Fig. 2), and said second inflatable balloon is positioned proximally to said first inflatable balloon (see Fig. 2 where second inflatable balloon/heat exchange element 126 is proximal to the first inflatable balloon/heat exchange element 124).  

Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al. (U.S. Pub. No. 20020111584, cited in IDS), herein referred to as “Walker”. 
Regarding claim 24, Walker teaches a method of managing a patient's temperature (Title: Method For A Central Venous Line Catheter Having A Temperature Control System), comprising: 
providing a heat exchange device (catheter 20) for the internal temperature management of a patient ([0023]: central venous line catheter 20 providing access to the central blood supply of the patient is disposed in heat exchange relationship with the patient. Central venous line catheter 20 is provided with a circulating heat exchange fluid), comprising: 
a heat transfer medium carrier (end portion 22 of catheter 20) having an expandable outer membrane ([0024]: Central venous line catheter 20 is formed of any known polymer material 23 defining its various lumens 32, 34, 42, 44 and 46. A preferred material is polyurethane, although other materials, such as nylon, polyethylene and PEBAX, can also be used. Considerations in selecting the appropriate material 23 include biocompatibility, flexibility; where flexibility includes expandability), at least one heat exchange medium inlet channel (lumen 32; [0027]: lumen 32 serving as an inflow channel supplying balloon 24 with heat exchange fluid which is circulated through the catheter 20), and at least one heat exchange medium outlet channel (lumen 34; [0027]: while lumen 34 serves as an outflow channel returning the heat exchange fluid from the balloon 24 to the catheter) in fluid communication with said at least one heat exchange medium inlet channel ([0028]: Balloon 24 is in fluid communication with lumens 32 and 34 via a plurality of ports such as inlet port 26 and outlet port 28); and 
a guidewire lumen (central lumen 44; [0031]: Catheter 20 is also provided with two or three lumens 42, 44 and 46) extending through said heat transfer medium carrier; 
wherein said guidewire lumen is configured to house a guidewire to engage said heat transfer medium carrier to transfer movement from the guidewire to said heat transfer medium carrier ([0031]: central lumen 44 may be made of a different diameter than side lumens 42 and 46 in order to better support a guidewire; where housing a guidewire within the catheter would enable the transfer of movement from the guidewire to the catheter/heat transfer medium carrier); 
moving said heat exchange device through a portion of a patient's body through guidewire manipulation of said heat exchange device to a location of intended temperature management within said patient's body ([0087]: 5. Thread tip of COOL LINE.TM. over guidewire; [0088]: 6. Using centimeter marks on the catheter as positioning reference points, advance catheter to final indwelling position) and 
causing said heat exchange device to affect heat transfer between the heat exchange device and the patient's tissue ([0103] 21. Attach a primed Tubing Set to COOL LINE.TM. Heat Exchange Catheter; [0107] 25. Set COOLGARD.TM. pump to a setting of 210).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lasersohn as applied to claim 1 above, and further in view of Saab (U.S. Pat. No. 6440158, cited in IDS), herein referred to as “Saab”.
Regarding claim 2, Lasersohn discusses the use of additional lumens (Abstract: one or more infusion lumens and infusion ducts) and discloses auxiliary lumens (44, 46) but fails to explicitly disclose a plurality of heat exchange medium inlet channels and a plurality of heat exchange medium outlet channels.  
However, Saab discloses a plurality of heat exchange medium inlet channels and a plurality of heat exchange medium outlet channels (Col. 15, lines 31-33: At least four lumens 126, 127, 128 and 130 are radially spaced around center lumen 132; lines 40-44: one or more of lumens 126, 127, 128 and 130, for example, could be utilized as inlet lumens for heat transfer fluid, and one or more of lumens 134, 135, 136 and 138 could be utilized as outlet lumens for heat transfer fluid). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the number of lumens of Lasersohn with the multi-lumen construction of Saab for the purpose of utilizing the different lumens for different purposes (carrying heat transfer fluid at different temperatures in respective lumens, using one or more of the lumens to house a guidewire, medicine delivery, fluid drainage, perfusion, etc.) (Saab: Col. 15, lines 40-60). 
Regarding claim 3, Lasersohn in view of Saab wherein said plurality of heat exchange medium inlet channels and said plurality of heat exchange medium outlet channels are arranged radially around said guidewire lumen (Saab: Col. 15, lines 31-33: At least four lumens 126, 127, 128 and 130 are radially spaced around center lumen 132).  
Regarding claim 4, Lasersohn in view of Saad discloses wherein each said heat exchange medium inlet channel is in fluid communication with one of said heat exchange medium inlet channels at a distal end of said heat transfer medium carrier (Saad: Col. 15, lines 40-46: one or more of lumens 126, 127, 128 and 130, for example, could be utilized as inlet lumens for heat transfer fluid, and one or more of lumens 134, 135, 136 and 138 could be utilized as outlet lumens for heat transfer fluid, by providing fluid connection means between adjacent inlet and outlet lumens; while the fluid connection is not explicitly said as being located on the distal end, the disclosure is for heat transfer in which the communication would occur distally (Abstract: a fluid connection is provided between the distal portions of two adjacent, thin-walled, high strength fluid lumens) for effective treatment).  
Regarding claim 5, Lasersohn in view of Saab disclose a fluid control unit (Lasersohn: Col. 5, lines 3-6: The heat exchange fluid is remotely cooled or heated outside of the catheter 20, such as by a temperature control system (not shown), and is conveyed to and from the catheter 20 via the inlet tube 52a and the outlet tube 52b), wherein said heat exchange medium inlet channels and said heat exchange medium outlet channels are in fluid communication with said fluid control unit to define a recirculating heat transfer fluid circuit (Saab: Abstract: high strength fluid lumens to define a closed loop fluid circulation system; where in this combination, the fluid control unit is that of Lasersohn but the plurality of inflow/outflow lumens are those of Saab, as modified in claim 2, above).  

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lasersohn as applied to claim 1 above, and further in view of Quiachon et al. (U.S. Pt. No. 5938623, cited in IDS), herein referred to as “Quiachon”.
Regarding claim 6, Lasersohn discloses a guidewire in said guidewire lumen (Col. 5, lines 48-51: The auxiliary lumens 44, 46 may also be configured to receive a guidewire, which may be used to stiffen the catheter 20 during insertion and removed after insertion), but fails to disclose said guidewire further comprising a stiffening structure that stiffens a portion of said guidewire to limit bending or compression of said guidewire in said portion.  
However, Quiachon discloses a guidewire further comprising a stiffening structure (actuator wire 64; Col. 10, lines 30-34: utilizing Nitinol for the actuator wire 64 in the guide wire 16 and with the core wire 28 being formed of stainless steel, the core wire can also be made out of a superelastic Nitinol or other alloys which can provide additional stiffness to the tip) that stiffens a portion of said guidewire to limit bending or compression of said guidewire in said portion (Col. 8, line 49-52: the actuator wire 64 is energized it will become slightly stiffer so that its stiffness is between that of a conventional high torque floppy guide wire and a conventional intermediate guide wire). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the guidewire of Lasersohn to the variable stiffness guidewire of Quiachon for the purpose of negating the need to pull out the guidewire and therefore reducing the procedure time (Quiachon: Col. 8, lines 57-64). 
Regarding claim 7, Lasersohn discloses a guidewire in said guidewire lumen (Col. 5, lines 48-51: The auxiliary lumens 44, 46 may also be configured to receive a guidewire, which may be used to stiffen the catheter 20 during insertion and removed after insertion), but fails to disclose said guidewire further comprising an adjustable stiffness mechanism configured to modify a stiffness of a portion of said guidewire. 
However. Quiachon discloses a guidewire further comprising an adjustable stiffness mechanism (actuator wire 64; Col. 10, lines 30-34: utilizing Nitinol for the actuator wire 64 in the guide wire 16 and with the core wire 28 being formed of stainless steel, the core wire can also be made out of a superelastic Nitinol or other alloys which can provide additional stiffness to the tip) configured to modify a stiffness of a portion of said guidewire (Col. 10, lines 3-6: supply energy to the actuator wire 64 to cause it to stiffen and assume a straight shape in accordance with the shape memory incorporated therein; lines 8-9: By increasing the stiffness of the tip by increasing the current flow; where increasing/decreasing the current flow varies the stiffness and therefore adjusts it). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the guidewire of Lasersohn to the variable stiffness guidewire of Quiachon for the purpose of negating the need to pull out the guidewire and therefore reducing the procedure time (Quiachon: Col. 8, lines 57-64).
Regarding claim 8, Lasersohn discloses a steerable guidewire control apparatus (Col. 5, lines 48-51: The auxiliary lumens 44, 46 may also be configured to receive a guidewire, which may be used to stiffen the catheter 20 during insertion and removed after insertion; while a steerable guidewire control apparatus is not explicitly said, guidewire steering/control is an inherent feature/characteristic of guidewires) but fails to explicitly disclose that it is configured to engage the guidewire and to change a direction of the guidewire in response to operation of said control apparatus.  
However, Quiachon discloses a steerable guidewire control apparatus (slide control handle 109) configured to engage the guidewire and to change a direction of the guidewire in response to operation of said control apparatus (Col. 8, lines 28-32: a physician operating the slide control handle 109 of the linear potentiometer 108 to cause the distal extremity of the guide wire 16 to advance through a tortuous vessel by repeated heating and cooling of the actuator wire 64 under the control of the handle 109).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the guidewire of Lasersohn to the steerable guidewire control apparatus of Quiachon for the purpose of negating the need to pull out the guidewire and therefore reducing the procedure time (Quiachon: Col. 8, lines 57-64).

Claims 11-12 & 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lasersohn as applied to claim 10 above, and further in view of Adams et al. (U.S. Pub. No. 2010/0087781), herein referred to as “Adams”. 
Regarding claim 11, Lasersohn fails to disclose wherein said first inflatable balloon is moveable with respect to said expandable outer membrane.  
However, Adams discloses wherein said first inflatable balloon (first balloon 810) is moveable with respect to said expandable outer membrane (tube 805, seen as the same as the expandable outer membrane) ([0059]: Either or both of the first balloon and the second balloon may be movable with respect to the tube 805). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the balloon movement of Lasersohn to the moveable motion of Adams for the purpose of enabling the volume defined between the balloons to be modified (Adams: [0059]). 
Regarding claim 12, Lasersohn fails to disclose at least one fluid port on said heat transfer medium carrier and between said first inflatable balloon and said second inflatable balloon.  
However, Adams discloses at least one fluid port (opening 250) on said heat transfer medium carrier (tube 205) and between said first inflatable balloon and said second inflatable balloon ([0036]: an opening 250 defined in the tube 205 of the catheter 200 between the first balloon 210 and the second balloon 220; [0061]: While various embodiments of the invention have been described above, it should be understood that they have been presented by way of example only, and not limitation). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the heat transfer medium carrier of Lasersohn to include the fluid port of Adams for the purpose of supplying fluid from a fluid source to the bounded volume (from the balloons) through the opening (Adams: [0036]). 
Regarding claim 22, Lasersohn fails to disclose wherein said first inflatable balloon is moveable with respect to said expandable outer membrane.  
However, Adams discloses wherein said first inflatable balloon (first balloon 810) is moveable with respect to said expandable outer membrane (tube 805, seen as the same as the expandable outer membrane) ([0059]: Either or both of the first balloon and the second balloon may be movable with respect to the tube 805). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the balloon movement of Lasersohn to the moveable motion of Adams for the purpose of enabling the volume defined between the balloons to be modified (Adams: [0059]).
Regarding claim 23, Lasersohn fails to disclose at least one fluid port on said heat transfer medium carrier and between said first inflatable balloon and said second inflatable balloon.  
However, Adams discloses at least one fluid port (opening 250) on said heat transfer medium carrier (tube 205) and between said first inflatable balloon and said second inflatable balloon ([0036]: an opening 250 defined in the tube 205 of the catheter 200 between the first balloon 210 and the second balloon 220; [0061]: While various embodiments of the invention have been described above, it should be understood that they have been presented by way of example only, and not limitation). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the heat transfer medium carrier of Lasersohn to include the fluid port of Adams for the purpose of supplying fluid from a fluid source to the bounded volume (from the balloons) through the opening (Adams: [0036]). 

Claims 13 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lasersohn as applied to claim 1 above, and further in view of Levin et al. (WO 2013/130655), herein referred to as “Levin”. 
Regarding claim 13, Lasersohn fails to disclose a reinforcement structure surrounding a portion of said expandable outer membrane and expandable upon inflation of said expandable outer membrane.  
However, Levin discloses a reinforcement structure (expandable cage 118) surrounding a portion of said expandable outer membrane (balloon 120, see Figs. 6A-6D) and expandable upon inflation of said expandable outer membrane (see expandable cage 118 expanded with expanded balloon 120 inside in Figs. 6C & 6D). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the structure of Lasersohn to include the reinforcement structure of Levin for the purpose of utilizing the expandable cage to move tissue away from the balloon/expandable outer membrane, such as to stop delivery of energy to tissue (Levin: [0145]). 
Regarding claim 16, Lasersohn discusses the use of sensors (Col. 5, lines 36-40: auxiliary lumens 44, 46 may serve one or more of a variety of functions, including accommodating various sensors) fails to disclose a flow sensor within said heat transfer medium carrier.  
However, Levin discloses a flow sensor within said heat transfer medium carrier ([0124]: one or more other sensors 131, such as one or more other sensors constructed and arranged to measure: flow rate; a sensor positioned within a wall of balloon 120; where a sensor measuring a flow rate is a flow sensor). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the sensors of Lasersohn to include the flow sensor of Levin for the purpose of enabling flow rate control, assessment of treatment progress, and measuring the rate of energy transfer into the balloon (Levin: [043], [0114], [0129]). 
Regarding claim 17, Lasersohn discusses the use of an indicator and the use of x-ray and fluoroscopic tracking (Col. 6, lines 36-46) but fails to disclose an endoscopic camera attached to said heat transfer medium carrier.  
However, Levin discloses an endoscopic camera (camera 352) attached to said heat transfer medium carrier (endoscope 350, which includes treatment elements 322a & 322b). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the tracking modality of Lasersohn to the camera of Levin for the purpose of providing direct visualization of internal body spaces and tissue (Levin: [0198]). 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Walker as applied to claim 24 above, and further in view of Burnett et al. (U.S. Pub. No. 2012/0197245), herein referred to as “Burnett”. 
Regarding claim 25, Walker discusses the use of multiple balloons ([0030]: Specifically, although described in terms of a single balloon 24, it will be appreciated that several such balloons can be provided, disposed axially along the length of shaft 25, as shown in FIG. 6) fails to disclose wherein said heat exchange device further comprises a first inflatable balloon moveably positioned about and surrounding at least a portion of said expandable outer membrane, and a second inflatable balloon positioned about and surrounding at least a portion of said expandable outer membrane, and at least one fluid port on said heat transfer medium carrier and between said first inflatable balloon and said second inflatable balloon, the method further comprising: 
inflating said first inflatable balloon and said second inflatable balloon; and  
flowing fluid through said fluid port to fill a space in said patient's body between said first inflatable balloon and said second inflatable balloon, and causing said first inflatable balloon to move toward a distal end of said heat transfer medium carrier.  
However, Burnett discloses wherein said heat exchange device (treatment assembly 10) further comprises a first inflatable balloon (balloon 24) moveably positioned about and surrounding at least a portion of said expandable outer membrane (treatment device 16, which is seen as the same as the expandable outer membrane; [0113]: distal balloon member 24 is slidable relative to the proximal balloon 22), and a second inflatable balloon (balloon 22) positioned about and surrounding at least a portion of said expandable outer membrane ([0111]: the treatment device 16 itself may utilize a first catheter 18 having an inflatable or expandable balloon member 22 and a second catheter 20 that may slide freely with respect to the first catheter 18 and also having an inflatable balloon member 24 at its distal end), and at least one fluid port (perforations or holes 32) on said heat transfer medium carrier (catheter 20) and between said first inflatable balloon and said second inflatable balloon (see Fig. 1), the method further comprising: 
inflating said first inflatable balloon and said second inflatable balloon ([0118]: distal balloon 24 may then be inflated … proximal balloon 22 may be inflated); and  
flowing fluid through said fluid port to fill a space in said patient's body between said first inflatable balloon and said second inflatable balloon ([0018]: Once the treatment area 40 has been enclosed (which may be verified by infusing liquid 66 and/or vapor under visualization and observing the seal around the balloon, balloons and/or expandable member) the lumen or body cavity may then be filled with the treatment liquid and/or vapor to a safe pressure), and causing said first inflatable balloon to move toward a distal end of said heat transfer medium carrier ([0118]: The distal balloon 24 may then be inflated just beyond the distal portion of the treatment area 40 and the endoscope 12 may be pulled back; where if the endoscope is pulled back, the distalmost balloon (24) is moved away from the proximal end and is therefore moved towards a distal end of the treatment assembly/treatment device). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the method of Walker to the two balloon method of Burnett for the purpose of enclosing the treatment area and allowing the treatment liquid to freely flow over the treatment area, leaving no areas left untreated (Burnett: [0118], [0119]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Walker and Burnett as applied to claim 25 above, and further in view of Terliuc (U.S. Pub. No. 2007/0276181), herein referred to as “Terliuc”. 
Regarding claim 26, Walker in view of Burnett discloses the method further comprising the steps of: 
evacuating said fluid from said space in said patient's body between said first inflatable balloon and said second inflatable balloon (Burnett: [0112]: the heated or cooling fluid exits one or more ports 32 in the lumens near the distal balloon 24, and is then evacuated in a port or ports designed within the lumen of the first catheter 18 nearest the proximal balloon 22); but fails to disclose deflating said second inflatable balloon; and 
causing said first inflatable balloon to pull said heat exchange device further into said patient's body.
However, Terliuc discloses deflating said second inflatable balloon ([0124]: balloon 500 is deflated); and 
causing said first inflatable balloon to pull said heat exchange device further into said patient's body ([0125]: subsequent to deflation of balloon 500, the forward balloon support 238 is moved axially rearward relative to housing portion 208, while the forward balloon support 238 remains axially fixed relative to the intestine. This results in axial forward movement of the housing portion 208 and thus of the locomotive endoscope head 102).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the method of Walker in view of Burnett to include the selective deflation of Terliuc for the purpose of enabling controllable locomotive motion via the inflation of first and second selectably inflatable balloons (Terliuc: Abstract). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Magers et al. (US 20090270955): nested balloon structure for heating/cooling temperature control.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571)272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794